Citation Nr: 1449432	
Decision Date: 11/06/14    Archive Date: 11/12/14	

DOCKET NO.  08-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by numbness of the legs.

2.  Entitlement to an evaluation in excess of 20 percent for arthritis of the thoracolumbar spine.

3.  Entitlement to an evaluation in excess of 20 percent for left shoulder arthritis.

4.  Entitlement to an increased rating for right shoulder arthritis, evaluated as 20 percent disabling prior to October 31, 2012, and as 30 percent disabling thereafter.

5.  Entitlement to an evaluation in excess of 20 percent for cervical spine arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for left hand arthritis.

7.  Entitlement to an evaluation in excess of 10 percent for right hand arthritis.

8.  Entitlement to an initial evaluation in excess of 10 percent for right hip arthritis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as a February 2013 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  

In a decision of August 2012, the Board denied entitlement to service connection for a left ankle disability.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a disorder characterized by numbness of the legs, numbness of the arms, a heart condition, and a disability of the right ankle, as well as increased evaluations for service-connected arthritis of the left and right hands, right and left shoulders, thoracolumbar and cervical spines, right hip, and headaches.  Finally, the Board remanded for additional development the issue of entitlement to a total disability rating based on individual unemployability.  

In a rating decision of February 2013, the RO granted entitlement to service connection for right and left upper extremity radiculopathy, a right ankle calcaneal spur and tarsal degenerative disease, and moderate to severe mitral valve regurgitation, as well as a 50 percent evaluation (the maximum schedular evaluation available) for service-connected migraine headaches, with all awards being made effective the date of receipt of the Veteran's original claim for service connection.  Accordingly, those issues are no longer before the Board.  At that same time, the RO granted a 30 percent evaluation for service-connected right shoulder arthritis, effective from October 31, 2012, the date of a VA examination showing such entitlement.  

In a subsequent rating decision of May 2013, the RO granted entitlement to service connection for limitation of flexion of the right thigh, deemed as related to the Veteran's already service-connected disability of right hip arthritis.  The case is now, once more, before the Board for appellate review. 

In an Appeals Satisfaction Notice dated in June 2013, the Veteran indicated that she had received recent correspondence regarding the decision to grant one or more of the issues on appeal, and that, based on the decision rendered, she was satisfied, and, therefore, wished to withdraw any remaining issues which had been remanded to the Appeals Management Center by the Board.  The Veteran further indicated that, by signing and submitting the form in question, she was asking to withdraw any remaining issues contained in her recent Board remand order, and requesting that the Appeals Management Center discontinue further development action.  Accordingly, the remaining issues on appeal will be dismissed.  



FINDINGS OF FACT

1.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to service connection for a disorder characterized by numbness of the legs.

2.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an evaluation in excess of 20 percent for arthritis of the thoracolumbar spine.  

3.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an evaluation in excess of 20 percent for left shoulder arthritis.

4.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an increased evaluation for right shoulder arthritis, evaluated as 20 percent disabling prior to October 31, 2012, and as 30 percent disabling thereafter.

5.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an evaluation in excess of 20 percent for cervical spine arthritis. 

6.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an evaluation in excess of 10 percent for left hand arthritis.

7.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an evaluation in excess of 10 percent for right hand arthritis.

8.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for right hip arthritis.

9.  In correspondence of June 2013, the Veteran requested withdrawal of the issue of entitlement to a total disability rating based upon individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for a disorder characterized by numbness of the legs have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

2.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an evaluation in excess of 20 percent for arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

3.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an evaluation in excess of 20 percent for left shoulder arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

4.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an increased rating for right shoulder arthritis, evaluated as 20 percent disabling prior to October 31, 2012, and as 30 percent disabling thereafter, have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

5.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an evaluation in excess of 20 percent for cervical spine arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

6.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an evaluation in excess of 10 percent for left hand arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

7.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an evaluation in excess of 10 percent for right hand arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

8.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for right hip arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

9.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to a total disability rating based upon individual unemployability have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014).

In the present case, in an Appeals Satisfaction Notice dated in June 2013, the Veteran clearly indicated her intent to withdraw from appeal any remaining issues which had been remanded to the Appeals Management Center by the Board.  As the Veteran has withdrawn her appeal regarding the remaining issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service connection for a disorder characterized by numbness of the legs is dismissed.  

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent for arthritis of the thoracolumbar spine is dismissed.  

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent for left shoulder arthritis is dismissed.

The appeal as to the issue of entitlement to an increased rating for right shoulder arthritis, evaluated as 20 percent disabling prior to October 31, 2012, and as 30 percent disabling thereafter, is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent for cervical spine arthritis is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for left hand arthritis is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for right hand arthritis is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for right hip arthritis is dismissed.

The appeal as to the issue of entitlement to a total disability rating based upon individual unemployability is dismissed. 


                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


